          Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )
                        v.                          ) Case No. 1:21-cr-175
                                                    )
 ETHAN NORDEAN, et al.,                             ) Judge Timothy J. Kelly
                                                    )
         Defendants.                                )
                                                    )

     DEFENDANT NORDEAN’S MOTION TO REMOVE SENSITIVITY DESIGNATION
          FROM CERTAIN CAPITOL VIDEOS PRODUCED IN DISCOVERY

        Defendant Nordean, through his counsel, files this motion for an order directing the

government to remove sensitivity designations placed on certain media produced in this case

pursuant to the Protective Order. ECF No. 103.

        In select January 6 cases, the government expressly agrees to remove sensitivity

designations from CCTV surveillance footage from inside the Capitol Building. In others, like

Nordean’s case, it refuses. The government cannot satisfy its sensitivity-designation burden

under the Protective Order by allowing the public, the jury pool, and the media to see evidence it

deems inculpatory and preventing them from seeing the exculpatory variety. Such selective

designation satisfies neither the Order’s terms nor the defendant’s rights to due process, to an

impartial jury, and to assist in his own defense.

I.      Capitol Building CCTV videos designated Highly Sensitive by the government

        On July 7, the government produced two CCTV videos from the Capitol Building, both

designated Highly Sensitive pursuant to the Protective Order: (1) “126 USC

01 Upper West Terrace - 2021-01-06 _14h37min00s0000ms.asf” (“First Upper West Terrace




                                                                                                   1
         Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 2 of 9




Video”); and (2) “0912 USCS 01 Upper West Terrace Door-2021-01-

06_14h37min00s000ms.asf” (“First Upper West Terrace Door Video”). 1

       First Upper West Terrace Video. This clip is exactly one minute in length, running

from 2:37 p.m. Eastern Time on January 6, to 2:38 p.m. Eastern Time. It depicts Nordean

passing through a Capitol Building entryway hall. Two law enforcement officers stand aside as

Nordean and others proceed into the building.

       First Upper West Terrace Door Video. This clip is also exactly one minute in length,

running from 2:37 p.m. Eastern Time on January 6, to 2:38 p.m. Eastern Time. However, this

video is from a camera facing the door through which Nordean entered the Capitol Building

before passing through the hall seen in the First Upper West Terrace Video. No law enforcement

officers can be seen in this one-minute clip.

       The government did not produce these videos showing how Nordean entered the Capitol

to the defense on its own initiative. Instead, an FBI memorandum previously produced to the

defense cryptically alluded to Capitol video depicting Nordean’s entrance. Nordean then

requested that the government produce the video. That prompted the government to provide the

two videos described above.

       After reviewing them, Nordean inquired why separate Capitol videos provided in

discovery covered long periods of time and were not edited just to show Nordean, whereas the

two entrance videos appear to be tightly edited to exclude the moments just before and after

Nordean’s entrance. The government did not respond. Nordean asked for unedited videos from




1
 The government represented to the defense that it has no objection to unredacted verbal
descriptions of materials designated Highly Sensitive, but only to public release of the graven
images themselves.
                                                                                                  2
          Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 3 of 9




the same cameras, beginning with the first protestor to enter the Capitol on January 6 and ending

after the last protestor entered.

        On July 28, the government produced two more CCTV videos from the Capitol Building,

both designated Highly Sensitive pursuant to the Protective Order: (1) “126 USC

01 Upper West Terrace - 2021-01-06 _14h20min00s0000ms.asf” (“Second Upper West Terrace

Video”) and (2) “0912 USCS 01 Upper West Terrace Door-2021-01-

06_14h37min00s000ms.asf” (“Second Upper West Terrace Door Video”).

        Second Upper West Terrace Video. This clip is 40 minutes in length, running from

2:20 p.m. Eastern Time on January 6 to 3:00 p.m. The video is from the same camera

responsible for the First Upper West Terrace Video. Except, unlike in the shorter First Upper

West Terrace Video, at 2:33 p.m., just a few minutes before Nordean enters the building, two

police officers open the doors leading from the entry hallway into the Capitol Building. One

officer holds the door open as the first protestor enters the building through the Upper West

Terrace Door at 2:34 p.m. At 2:35 p.m., two minutes before the clip begins in the First Upper

West Terrace Video, a police officer holds a conversation with a line of protestors. Then the

officer permits them to enter the building.

        Second Upper West Terrace Door Video. Also 40 minutes long, this clip runs from

2:20 p.m. Eastern Time on January 6 to 3:00 p.m. The video is from the same camera that

captured the First Upper West Terrace Door Video. Except, unlike in the shorter First Upper

West Terrace Door Video, at 2:36:06 p.m., less than a minute before Nordean enters the door, a

police officer props the door open and moves a box out of the way of protestors entering the

building. At 2:43 p.m., a time also outside the scope of the First Upper West Terrace Door

Video, a group of officers large enough to block the narrow door to the Capitol Building confer



                                                                                                  3
          Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 4 of 9




with one another, as the line of protestors calmly waiting to enter grows outside. At 2:44:18

p.m., one of the officers appears to hear something in an earpiece. He then places his hand on

the shoulder of a second officer who is speaking to the protestors and leans in to say something

to him. The group of officers then permit more protestors to enter the building.

        Nordean requested that the government remove the Highly Sensitive designation from all

four videos. It declined to do so.

II.     The Protective Order

        The Protective Order provides that “the burden of demonstrating the need for a protective

order remains with the government at all times.” Protective Order, ECF No. 103, p. 4. “Nothing

in [the] Order . . . prevent[s] any party from seeking modification of this Order nor prevent[s] the

defense from contesting a sensitivity designation.” Id.

III.    Argument

        Federal Rule of Criminal Procedure 16(d) gives district courts the discretion to enter

protective orders, “subject always to the Sixth Amendment’s limitations.” United States v.

Cordova, 806 F.3d 1085 (D.C. Cir. 2015).

        The Sixth Amendment guarantees a defendant the right to assist meaningfully in his own

defense. See McKaskle v. Wiggins, 465 U.S. 168, 174 (1984) (“The [Sixth Amendment] . . .

implies a right in the defendant to conduct his own defense, with assistance at what, after all, is

his, not counsel’s trial.”). It also guarantees the right to a trial by a fair and impartial jury. U.S.

Const. amend. VI. The Supreme Court has found that the right was violated where, in the

months preceding a defendant’s trial, “a barrage of newspaper headlines, articles, cartoons and

pictures was unleashed against him,” which were “delivered regularly to approximately 95% of

the dwellings” in the jury pool, the collective result of which was that the “continued adverse



                                                                                                          4
         Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 5 of 9




publicity caused a sustained excitement and fostered a strong prejudice” in the jury pool. Irvin v.

Dowd, 366 U.S. 717, 726 (1961). The defendant in Irvin established this with 46 negative

headlines. Id. at 725. In assessing potential impartial-jury prejudice from negative publicity,

courts consider the source of that publicity and whether it derives from government action. See,

e.g., United States v. Bakker, 925 F.2d 728, 733 (4th Cir. 1991).

       According to the government, the reason for restricting Capitol surveillance footage is

that it might “result in the release of information regarding the vulnerabilities and security

weaknesses of the U.S. Capitol which could be used in a future attack.” United States v. John

Anderson, 21-cr-215, ECF No. 25 (D.D.C. 2021), p. 2. Yet, if that is the case, it is curious that

the government itself has made footage from inside the Capitol available online in a request for

public assistance in identifying suspects. See, e.g., U.S. Capitol Violence, FBI,

http://www.fbi.gov/wanted/capitol-violence. It is curious, too, that Capitol surveillance video

has been made public multiple times in connection with the January 6 events, most notably in

President Trump’s second impeachment trial. See, e.g., See full video of how insurrection at

Capitol unfolded, CNN, http://www.cnn.com/videos/politics/2021/02/10/security-footage-

capitol-riot-plaskett-timeline-impeachment-trial-two-vpx.cnn) (Capitol security video shown at

12:30, 17:30, 21:40, 22:50, 33:40, 34:34). Of course, the government has also included images

pulled from Capitol CCTV video in briefs in many of its cases—in order to jail people. See, e.g.,

Anderson, 21-cr-215, ECF No. 1-1 (D.D.C. 2021), at 3-8.

       Consider, too, United States v. Morss, 21-cr-40-TNM-5, in which the government did not

oppose the release of Capitol surveillance footage to the press and public. On July 19, noting

that he had “confirmed that neither the government nor the defense objects to the release,”

Magistrate Judge Harvey ordered the government to make publicly available several video



                                                                                                    5
          Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 6 of 9




exhibits that the government submitted in connection with Defendant Morss’s detention hearing,

including four clips of video from Capitol surveillance cameras. Minute Order of June 19, 2021,

United States v. Morss; United States v. Morss, Dkt. 91 (indicating Exhibits H, J, and N are clips

of surveillance video); see also Ryan J. Reilly (@ryanjreilly), Twitter (July 20, 2021),

https://twitter.com/ryanjreilly/status/1417540426169556993 (publishing the video clip

designated as Exhibit L, which likewise appears to be Capitol surveillance footage).

        The four Capitol surveillance video clips released in the Morss case depict activity in the

tunnel leading to the Lower West Terrace doors to the U.S. Capitol. See Gov’t’s Mem. in Supp.

of Pretrial Detention at 12-17, United States v. Morss, Dkt. 80. Those are the doors immediately

below the Upper West Terrace door at issue in Nordean’s case.

        The government’s own public use of Capitol video underscores the reality that the layout

of the Capitol is no state secret. Which is why the government has no objection to highly

detailed verbal descriptions of the video.

        Conversely, even as the government refuses to remove sensitivity designations from the

exculpatory videos it has produced to Nordean, it does not object to the media’s requests for

videos in this case which the government regards as inculpatory. The Court will recall that the

press group moved for public release of a video depicting Nordean allegedly “shaking” a fence

outside the Capitol. The government was pleased to permit the Court to grant the media’s

request, though one might assume that the “vulnerability” of the fencing could also be described

as a security issue.

        Therefore, on the government’s side of the protective order equation, the Court will see it

taking inconsistent and self-serving positions on the supposed need to deny the public access to

highly relevant Capitol CCTV video. On Nordean’s side, however, the Protective Order is



                                                                                                   6
         Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 7 of 9




infringing on substantive rights. Currently, he cannot even view materials designated Highly

Sensitive under the Protective Order. That is because his detention facility does not offer the

“cloud-computing” options the Order requires in order for incarcerated defendants to view

evidence in their own case “without downloading it.” In the government’s latest status report, it

represents it is “willing to work with” Nordean to satisfy the Order’s viewing requirements. ECF

No. 126, p. 3. Nordean has asked the government to propose a solution to this problem for

weeks. For just as long, the government vaguely responds it is “willing to work with”

Nordean—without proposing any means by which he can view the Highly Sensitive Capitol

videos at issue. That is infringing on Nordean’s right to assist in his own defense. McKaskle,

465 U.S. at 174. He is unable to even view the videos to confer with counsel about potentially

relevant elements that counsel (not having been at the Capitol that day) may miss.

       Secondly, by taking actions to facilitate the media’s collection of video clips that the

government believes advance its case and to deny the press’s access to exculpatory video (even

as it removes sensitivity designations on Capitol video in other cases, where it helps the

government), the government is actively managing the negative publicity that threatens

Nordean’s right to an impartial jury. Irvin, 366 U.S. at 726. In that way, it is not unlike the

former D.C. U.S. Attorney’s interview on primetime television, where he previewed various

legal theories that January 6 defendants were probably guilty of, based partly on his personal

eyewitness experience.

       All of these reasons account for why this Court recently ordered the government to

remove a Highly Sensitive designation from Capitol CCTV video, over its objection. United

States v. John Anderson, 21-cr-215, ECF No. 37 (D.D.C. 2021). The video in that case was from

a camera on the entrance to the Lower West Terrace of the Capitol Building on January 6. Not



                                                                                                    7
         Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 8 of 9




only is that entrance immediately adjacent to the entrance depicted in the four videos at issue

here, the clip in Anderson took place at the same time, i.e., around 2:45 p.m.

       The entrance to the Capitol Building at the Upper West Terrace is not a state secret. The

government itself has used Capitol CCTV footage in January 6 cases and in an impeachment

trial. Yet it refuses to allow Nordean and the public to view exculpatory Capitol video even as it

consents to the release of Capitol video it deems inculpatory. None of that satisfies the

government’s burden under the Protective Order. Accordingly, the government should be

required to remove the sensitivity designations from the First Upper West Terrace Video, the

First Upper West Terrace Door Video, the Second Upper West Terrace Video, and the Second

Upper West Terrace Door Video.

Dated: July 29, 2021                          Respectfully submitted,

                                              /s/ David B. Smith
                                              David B. Smith (D.C. Bar No. 403068)
                                              108 N. Alfred St.
                                              Alexandria, VA 22314
                                              Phone:(703)548-8911
                                              Fax:(703)548-8935
                                              dbs@davidbsmithpllc.com

                                              Nicholas D. Smith (D.C. Bar No. 1029802)
                                              7 East 20th Street
                                              New York, NY 10003
                                              Phone: (917) 902-3869
                                              nds@davidbsmithpllc.com




                                                                                                  8
         Case 1:21-cr-00175-TJK Document 129 Filed 07/29/21 Page 9 of 9




                                     Certificate of Service

       I hereby certify that on the 29th day of July, 2021, I filed the foregoing document with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-6986

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel to Ethan Nordean




                                                                                                 9
